Exhibit 10.65

April 21, 2011

Durect Corporation

2 Results Way

Cupertino, CA 95014

Attention: James E. Brown

Re: Amendment to Commercial Real Estate Lease

Reference is made to that Commercial Real Estate Lease (the “Lease”) entered
into by and between EWE, Inc., an Alabama corporation (“LESSOR”) and Durect
Corporation, a Delaware corporation, (“ LESSEE”) dated September 21, 2004. All
capitalized terms used herein shall have the meaning ascribed to such terms in
the Lease.

LESSOR and LESSEE hereby agree as follows, effective on the date that both
LESSOR and LESSEE have executed this Amendment:

The PREMISES set forth in Paragraph I shall be defined as:

Building 2683 Pelham Parkway, Pelham, Alabama 35124 only.

The TERM of the Lease set forth in Paragraph 3 shall be extended by four months
such that the Lease shall terminate on January 31, 2012 instead of September 30,
2011.

The RENTAL during the extension period from October 1, 2011 to January 31, 2012
shall be $7500.00 per month.

Except as expressly modified above, all remaining terms of the Lease shall
remain the same. LESSOR and LESSEE have hereunto set or caused to be set their
respective signatures and seals on the dates set forth herein.

Sincerely,

/s/ Jim English

Vice President, EWE Inc.

 

AGREED TO BY DURECT Name:  

/s/ James. E. Brown

Title:  

CEO

Date:  

May 23, 2011